                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


TOMMY R. MCGUIRE,

         Petitioner,

v.                                                     Case No. 3:19-cv-347-J-32JRK

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                       ORDER
      Petitioner, an inmate of the Florida penal system, initiated this case by filing

a “Relief from Judgment Petition for New or Independent Action” (Doc. 1; Petition) in

the United States District Court for the Southern District of New York. That court

transferred the case here.

      Petitioner seeks relief from the judgment entered by this Court in Case No.

3:02-cv-687-J-32JRK. He asserts that there is newly discovered evidence (his defense

attorney’s 2005 response to a bar complaint) that his attorney perpetrated a fraud on

the state trial court and the prosecutor “actively aided and abetted in the fraud.”

Petitioner has previously raised this issue multiple times in this Court and in others.

He has filed post-judgment motions in Case No. 3:02-cv-687-J-32JRK; four

independent actions in this Court (Case Nos. 3:18-cv-576-J-32MCR; 3:16-cv-1336-J-

32JRK; 3:16-cv-508-J-32JBT; 3:11-cv-521-J-32MCR); an independent action petition

in the United States District Court for the Northern District of Florida (Case No. 1:08-
cv-128-MP-AK); and an independent action petition in the Southern District of Florida

(Case No. 1:14-cv-20167-KMM). Moreover, the Court takes judicial notice of Case No.

3:05-mc-44-J, in which the Eleventh Circuit Court of Appeals denied Petitioner’s

application to file a second or successive petition raising the same claim that Petitioner

attempts to present in the instant Petition.

      This Court dismisses the Petition on several grounds. First, the case is

dismissed as a malicious abuse of the judicial process because Petitioner has raised

this same issue multiple times to no avail. Additionally, insofar as Petitioner attempts

to raise an independent action pursuant to Federal Rule of Civil Procedure 60(b), the

Court maintains that Petitioner’s allegations of fraud do not meet the criteria for an

independent action as set forth in Galatolo v. United States, 394 F. App’x 670, 672

(11th Cir. 2010). See McGuire v. Sec’y Dept. of Corr., No. 3:18-cv-576-J-32MCR (M.D.

Fla. June 1, 2018). Thus, this action is construed as a second or successive federal

habeas petition, and the Eleventh Circuit has not granted Petitioner leave to file a

second or successive habeas petition. As such, the Petition is dismissed for lack of

subject matter jurisdiction. See, e.g., Franqui v. Florida, 638 F.3d 1368, 1371 (11th

Cir. 2011).

      Accordingly, it is

      ORDERED AND ADJUDGED that Petitioner’s “Relief from Judgment

Petition for New or Independent Action” (Doc. 1) is DISMISSED WITH

PREJUDICE. The Clerk shall terminate all pending motions, enter judgment

dismissing this action with prejudice, and close this case.

                                            2
        DONE AND ORDERED in Jacksonville, Florida this 4th day of April 2019.




                                                TIMOTHY J. CORRIGAN
                                                United States District Judge

Jax-7

C:      Tommy McGuire, #542512




                                        3
